FILE COPY



         In re Edward
      JohnsonAppellant/s




                                Fourth Court of Appeals
                                       San Antonio, Texas
                                              January 28, 2014

                                           No. 04-13-00808-CR

                                       IN RE Edward JOHNSON

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Catherine Stone, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

        On January 8, 2014, this court received a “Notice of Appeal” filed by relator complaining
of this court’s December 11, 2013, opinion denying his petition for writ of mandamus. We
construe relator’s pleading as a motion for rehearing of our determination of the mandamus. See
Wheeler v. Green, 157 S.W.3d 439, 444 (Tex. 2005) (pro se party entitled to liberal reading of
pleadings). Because the motion for rehearing was not filed within fifteen days of the date of
denial of Johnson’s petition for writ of mandamus, it is not timely. See TEX. R. APP. P. 49.1.
However, the panel has also considered the motion for rehearing on its merits and it is DENIED.

           It is so ORDERED on January 28th, 2014.


                                                                    _____________________________
                                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court



1 This proceeding arises out of Cause No. 1998CR6320, styled The State of Texas v. Edward M. Johnson, pending in
the 144th Judicial District Court, Bexar County, Texas, the Honorable Angus K. McGinty presiding.